NEVIN, District Judge.
This day this cause came on to be heard on the motion to dismiss heretofore, to-wit, on May 13, 1947, filed by and on behalf of defendant, The United States of America.
In its motion, defendant moves the court to dismiss this action “on the grounds (among others) that the Federal Tort Claims Act [28 U.S.C.A. § 921 et seq.] does not authorize the maintenance of suits upon Derivative Claims.”
Upon consideration of the motion and the briefs and arguments of counsel in support of and contra the motion, and upon the ground above set forth in said motion contained, the court finds that the motion is well taken and that it should be sustained.
It is, therefore, by the Court ordered, adjudged and decreed that the motion to dismiss above referred to, filed on behalf of the defendant be, and hereby it is, sustained, and this action is dismissed at plaintiff’s costs.
To all of which findings, rulings, orders and decrees of the Court, plaintiff excepts.